IN THE SUPREME COURT OF TEXAS

                                 No. 12-0006

                IN RE  DUCHMANDOLA, LTD. N/K/A DUCHMAN, LTD.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief, filed  January  4,  2012,
is granted.   The court of appeals' order dated January 4,  2012,  in  Cause
No. 03-11-00816-CV, styled In re  Damian and Trina  Mandola,  in  the  Third
Court of Appeals is stayed pending further order of this Court.   The  trial
court's order dated November  3,  2011,  styled  Damian  Mandola  and  Trina
Mandola v. Duchmandola, Ltd.(Now Known as "Duchman,  Ltd."),  in  the  428th
District Court of Hays County, Texas shall remain in place.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before January 23, 2012.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 13, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk